Citation Nr: 1213068	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Waco, Texas.  It was remanded by the Board for additional development in April 2011 and it has now been returned to the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2011 hearing.


FINDING OF FACT

The Veteran is not shown to have hearing loss that was caused or aggravated by a disease or injury during his active military service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in September 2007 which explained VA's duty to assist him with developing evidence in support of his claim.  It also explained what the evidence needed to show in order to establish service connection for a disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, a letter from a private audiologist, and a transcript of the Veteran's testimony at the January 2011 hearing.  The Veteran was also afforded a VA examination of his hearing in November 2007 with addendum in August 2010 and, in accordance with the April 2011 Board remand, another addendum to that examination was obtained in May 2011.  The examination and addendum are sufficiently complete and a rationale was provided for the conclusions that were expressed therein.  VA also attempted to obtain the Veteran's treatment records from a private clinic, but for whatever reason the clinic did not provide any records.  The Veteran was notified that VA was unable to obtain these records.

For these reasons, the Board finds that VA satisfied its duties pursuant to the VCAA in this case.  The Board also finds that there has been substantial compliance with its April 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall when the Board's remand instructions were substantially complied with). .


  Service connection

The Veteran contends that he has hearing loss that is related to his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection for certain chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of applying the laws administered by VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was not administered an audiogram at his military entrance examination in June 1956.  Whispered voice testing was 15 out of 15.  

He was administered audiometric testing in conjunction with an initial flying class physical in September 1958.  At that time, the Veteran's audiometric test results (converted from ASA to ISO units) were:



HERTZ


250
500
1000
2000
3000
4000
6000
RIGHT
20
20
15
10
15
15
25
LEFT
20
20
15
15
15
10
20

Whispered voice testing was also administered at that time and it was 15 out of 15.

The Veteran was administered an audiogram study in October 2009 that measured the Veteran's hearing at 250 through 2000 Hertz.  The converted results were: 


Hertz

250
500
1000
2000
RIGHT
25
30
25
15
LEFT
30
25
25
25

He was administered an audiogram at his discharge physical examination which took place in June 1960.  At that time, the converted test results were:


HERTZ


500
1000
2000
3000
4000
6000
RIGHT
20
10
10
10
25
25
LEFT
15
15
10
15
20
25

Whispered voice testing was 15 out of 15.

The Veteran was administered a VA examination in November 2007 and an opinion was obtained as to the etiology of the Veteran's hearing loss.  There was an average decibel loss of 60 in the right ear and 61 in the left ear (at 1000 through 4000 Hertz).   The examiner found hearing within normal limits 250 to 1000 Hertz with a moderately severe to severe sensorineural hearing loss at 2000 to 8000 Hertz bilaterally.  The diagnosis was bilateral sensorineural hearing loss.  

At the examination, the Veteran reported that he had military noise exposure, primarily from jet aircraft, because he worked on radar and computer units and he was sometimes in the taxi areas.  The Veteran used ear protection when in noisy areas.  After separation from service, the Veteran worked as a printer with an offset press for many years.  He said that he used earplugs, although hearing protection was not required on the job.  He indicated only occasional recreational shooting and hunting, at which times he used hearing protection.   The Veteran reported a 15 year history of bilateral progressive hearing loss.  

The examiner reviewed the claims file.  He noted that the Veteran had normal hearing when he entered the service, although only whispered voice testing was done and audiometric results were not obtained.  However, the Veteran had completely normal hearing at all frequencies from 500 to 6000 Hertz at discharge.  There were no recorded complaints of hearing loss in service.

The examiner noted that the Veteran did not provide a history to suggest that hearing loss might have been incurred while on active duty.  Also, the audiometric testing done at separation from service in 1960 provided clear and convincing evidence that hearing loss was not incurred while on active duty.  It was apparent that the Veteran's significant decline in auditory acuity occurred after separation, mostly due to presbycusis.  The examining physician noted that he conferred with the audiologist who performed the actual audiometric testing and they both agreed that the Veteran's hearing loss was not related to noise exposure in service.

On his notice of disagreement dated in January 2008 the Veteran reiterated that he had noise exposure from jets and he said that his hearing loss occurred over many years. On his VA Form 9 dated in April 2008 he again asserted that he was exposed to loud noise daily while he was in the service.

The Veteran obtained an opinion from a private audiologist that was dated in August 2008.  She stated that she saw the Veteran for a complete audiological evaluation.  The results of the examination showed a mild to profound sensorineural hearing loss in both ears.  She noted the Veteran's history of noise exposure in service.  The audiologist agreed that the Veteran had normal hearing in service including at separation.  However, she noted that there was a threshold shift of 10 decibels or more at 4000 Hertz in the right ear.  Following his military service, the Veteran reported that he worked as a printer and did not engage in any noisy hobbies.  She opined that the Veteran's hearing loss was at least as likely as not contributed to by excessive noise exposure in service.

The VA examiner prepared an addendum to the original report of examination in August 2010.  The examiner noted that the Veteran served on active duty 50 years earlier.  Subsequent to separation from service in 1960, the Veteran incurred a significant decline in auditory levels.  He noted that the Veteran worked as a printer  in the years following service, a profession he believed was "not exactly a quiet environment."  The examiner opined that the Veteran did not have hearing loss or a pattern of hearing loss in service.  He believed the etiology of the current hearing loss "would be a combination of genetic and environmental factors that have occurred subsequent to separation from service, presbycusis dominating the picture."  He disagreed with the opinion of the private audiologist.   He believed that she failed to apply "sound logic to her opinion."  He again opined that the Veteran's hearing loss was less likely than not related to in-service noise exposure.  

At his January 2011 hearing, the Veteran testified that he had difficulty hearing, but he did not have hearing aids.  He testified he had a great deal of noise exposure in service on the flight line, but little noise exposure after service while working as a printer.  His wife and daughter testified as to his difficulty hearing and his daughter recommended hearing aids.  

In accordance with the Board's remand instructions, the RO/AMC contacted the private audiologist who provided an opinion to the Veteran in 2008.  She stated that she was unable to clarify her opinion because the Veteran's records had been accidentally shredded.  She would need to review the Veteran's service treatment records again in order to be able to provide more information and she had been unsuccessful in her attempts to contact the Veteran.

Another addendum opinion, this time in May 2011, was obtained from the physician who conducted the earlier VA examination.  He reported that he again reviewed the claims folder.  He continued to disagree with the opinion of the private audiologist, and noted that in order for there to be a threshold shift there had to be a point of comparison.  While there was no question that the Veteran was exposed to loud noise in service, this did not affect his hearing.  The Veteran had normal hearing throughout his service, as shown by his separation audiogram.  The Veteran's hearing loss clearly occurred after service, he opined.  Since normal hearing was recorded in service, any conversion from ANSI to ISO units would not be applicable.  The examiner reiterated his opinion that the Veteran's hearing loss was not related to his military service, including exposure to military noise.  It was more likely that the Veteran's hearing loss was related to general and environmental factors that occurred after service, primarily age related hearing loss.  He related hearing loss caused by noise exposure occurs within the time frame of exposure and not many years later.  The Veteran's current audiometric profile was compatible with his current age.  The Veteran's progressive post-service hearing loss would not be relevant in terms of the development of a possible nexus between his progressive hearing loss subsequent to service and military noise exposure.

The evidence does not show that it is at least as likely as not that the Veteran's hearing loss was incurred in service, including as a result of military noise exposure.  While the Veteran obtained an opinion from a private audiologist to the effect that his hearing loss was contributed to by his military noise exposure, a VA examiner reviewed that opinion and concluded that it was not supported by sound logic.  The examiner, who reviewed the entire claims file including the private audiologist's opinion on more than one occasion observed that hearing loss from noise exposure occurs at the time of exposure and not many years later.  He noted, and the private audiologist agreed, that the Veteran had normal hearing at the time of his separation from service.  While there might have been a slight threshold shift of 10 decibels in each ear as shown by the in-service audiograms, the VA examiner determined that the Veteran's significant hearing loss occurred after service as evidence by his normal audiometric test results at separation.  The VA examiner noted that the Veteran's hearing loss was consistent with age related hearing loss.  The Veteran also did not indicate that he experienced hearing loss while he was in service, but instead indicated that he had progressive hearing loss which occurred over many years after service.  This is consistent with the VA examiner's opinion.  The VA physician has looked at the record on more than on e occasion and has been emphatic that any current hearing loss is not related to the Veteran's active service many years ago.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for hearing loss disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


